Citation Nr: 0322710	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  02-12 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether the veteran filed a timely notice of disagreement 
with a February 2000 rating decision.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from September 1961 to 
January 1966.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which refused to accept the veteran's letter 
received on February 20, 2001 as a notice of disagreement.  

In the Introduction of a December 1999 decision, the Board 
stated that in a November 1999 presentation, the veteran's 
representative had raised the question of whether an April 
1996 RO decision that found clear and unmistakable error 
(CUE) in a June 1971 RO decision and restored a 10 percent 
rating was itself the product of CUE.  The Board referred the 
matter to the RO for appropriate action.  During a personal 
hearing conducted by the undersigned at the RO in March 2003, 
the veteran and his representative again raised the issue.  A 
review of the file shows that the RO has not addressed the 
matter as requested by the Board in December 1999.  
Therefore, the Board again refers the matter to the RO for 
the appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  By rating action of February 2000, the RO granted a claim 
for a total rating based on unemployability, and assigned an 
effective date of October 1, 1991.  The RO also effectuated 
the Board's grant of a 60 percent rating for a lumbar spine 
disorder, and assigned an effective date of September 10, 
1991; assigned an increased rating of 100 percent, effective 
March 3, 1994; and reduced the rating to 60 percent, 
effective April 1, 1994.  In addition, the RO concluded that 
basic eligibility for Dependents' Educational Assistance had 
been established.

3.  Notice of the RO's February 2000 rating action, including 
the assigned effective dates and information concerning the 
veteran's appellate rights, was provided to the veteran in a 
letter dated February 25, 2000.  A copy of VA Form 4107 
(Notice of Procedural and Appellate Rights) was enclosed with 
the notice letter.   

4.  On February 20, 2001, a letter from the veteran was 
received in which he requested that his case be reopened and 
reconsidered.

5.  The February 20, 2001, letter from the veteran did not 
specify which specific issue determination the veteran wished 
to have reopened and reconsidered, nor did the letter 
indicate a desire for appellate review.

6.  No other correspondence was received from the veteran 
within a year after the February 2000 notification.  


CONCLUSION OF LAW

The veteran did not file a timely notice of disagreement with 
respect to the February 2000 decision.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.201, 20.302 (2002); Gallegos v. 
Principi, 283 F.3d 1309 (Fed. Cir. 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The Board initially notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim. See also 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.159).  In this case, the Board finds that VA has complied 
with the duty-to-assist requirement of the VCAA.  There is no 
indication from the record that relevant evidence exists 
which has not been obtained and associated with the claim 
file.  The Board further observes that the discussions in the 
decision of June 2001, the statement of the case issued in 
June 2002, and a June 2002 cover letter by the RO have 
informed the appellant of the information and evidence 
necessary to substantiate his claim.  The Board notes that 
the jurisdictional question is to be decided based on the 
evidence which was of record within a year from the February 
2000 decision.  The Board thus finds that further development 
of the record is not necessary and that further advisement 
under 38 U.S.C. § 5103(a) is not required. See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
Disposition of the appeal at the present time is appropriate.

Factual Background

In December 1991, the RO denied an increased (compensable) 
rating for residuals of a contusion of the lumbar fascia and 
denied a temporary total rating pursuant to 38 C.F.R. § 4.29 
for a period of hospitalization.  The veteran appealed the 
issues to the Board, and the Board remanded the matters to 
the RO in January 1994, July 1995, and September 1997 for 
further development and resolution of procedural issues.  
Subsequent to the initiation of the appeal, the RO granted an 
increased rating of 40 percent for the lumbar spine 
disability, and granted the temporary total rating claim 
based on hospitalization.  When the matter was before the 
Board again in December 1999, an increased rating of 60 
percent was assigned for the lumbar spine disability.  The 
Board remanded the issue of entitlement to an total rating 
based on individual unemployability.  

By rating action of February 2000, the RO granted the claim 
for unemployability, and assigned an effective date of 
October 1, 1991.  Regarding the lumbar spine ratings, the RO 
took the following actions: effectuated the Board's grant of 
a 60 percent rating, and assigned an effective date of 
September 10, 1991; assigned an increased rating of 100 
percent, effective March 3, 1994; and reduced the rating to 
60 percent, effective April 1, 1994.  

On February 25, 2000, the RO issued a notice to the veteran 
informing him of the February 2000 rating action as well as 
his appellate rights.  At the head of the letter, it is noted 
that in reply, the veteran is to refer to the letter number 
(340/2112), his file number and name.  In bold typeface, the 
RO stated the following regarding the initiation of an 
appeal:

This is a full grant of benefits sought on appeal.  
Unless notified to the contrary, we have assumed 
the benefit sought on appeal is resolved.  For that 
reason, no further action will be taken on your 
appeal.  If you disagree with the evaluation 
(percentages) that has been assigned to you, it 
will be necessary for you to submit a Notice of 
Disagreement to us.  In addition, if you agree with 
the assigned evaluation but disagree with the 
effective date of the award, you must submit a 
Notice of Disagreement to our office within one 
year from the date of this letter; otherwise, this 
decision becomes final and can only be revised on 
the basis of new and material evidence that has  
not previously been considered.  

The RO enclosed a copy of VA Form 4107  (Notice of Procedural 
and Appellate Rights).  In pertinent part, the document 
contains the following information:

APPEAL OF THIS DETERMINATION.  You may appeal our 
determination to the BVA.  To appeal, send this 
office a Notice of Disagreement within 1 year from 
the date of the letter which accompanies this form.  
A Notice of Disagreement is a letter telling this 
office that you wish to appeal.  If more than one 
benefit is involved, you should identify the 
benefit or benefits which you are appealing.  After 
you have filed a Notice of Disagreement, we will 
send you a Statement of the Case containing the 
fact, the applicable laws and regulations, and the 
reasons for our determinations.  

On February 20, 2001, the RO received correspondence from the 
veteran.  The correspondence was addressed to the RO's 
director.  Of record is a copy of a certified mail return 
receipt, date stamped as mailed on February 16, 2001.  In the 
letter, the veteran noted that he was acting on the advice of 
his congressman, and requested that his case be "reopened 
and reconsidered."  The veteran specifically referred to the 
letter number (340/2112), his claims file number and his name 
as printed on the letter.  

On March 1, 2001, the RO received a letter from the veteran's 
congressman.  A typewritten letter from the veteran was 
attached, and included his claims file number.  In his 
letter, the veteran referred to the initial rating assigned 
as well as the effective date.  He argued that 1966 is the 
first date of disability and he requested an examination to 
determine the cause of his kidney failure.  

In August 2001, the veteran submitted another letter in which 
he stated that "I am writing this letter as a form or 
"Notice of disagreement" to the decision handed to me in 
February of 2000.  I was awarded 60% back to August of 1991.  
I agree with the 60% but I disagree with date August 1991.  I 
feel that my disability was much greater than 10% from my 
discharge date of February 1966 until August 1991. . .  
Please consider my appeal at this time." 

In March 2003, the veteran testified at the RO before the 
undersigned.  It was argued that the veteran's use of the 
word "reconsidered" was an expression of his disagreement 
with the February 2000 decision.  He said that, as he 
understood it, he did everything that he could to appeal 
February 2000 decision in a timely manner.  

Analysis

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. 
§ 20.202 (2002).  

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302 (2002).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire to for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific issues with which the claimant disagrees must be 
identified.  For example, if service connection was denied 
for two disabilities and the claimant wishes to appeal the 
denial of service connection with respect to only one of the 
disabilities, the Notice of Disagreement must make that 
clear.  38 C.F.R. § 20.201 (2002). 

In this case, there is a question as to whether or not the 
wording of the veteran's February 2001 statement is a clear 
expression of his disagreement with the effective dates 
assigned by the February 2000 RO decision.  The Board finds 
that the collective evidence presented shows that the veteran 
did not adequately express his dissatisfaction with the 
effective date portion of the February 2000 rating action.  

The Board has noted that the veteran specifically referred to 
the February 2000 notice letter in his statement of February 
2001.  In this regard, the Board notes that his letter of 
February 2001 cited letter reference number "340/2112" 
which had previously been shown on the February 2000 notice 
letter from the RO.  

Significantly, however, other requirements necessary to 
qualify the veteran's February 2001 letter as a notice of 
disagreement were not met.  The February 20, 2001, letter 
from the veteran did not specify which specific issue 
determination the veteran wished to have reopened and 
reconsidered, nor did the letter indicate a desire for 
appellate review.  No other correspondence was received from 
the veteran within a year after the February 2000 
notification.  

The validity of the VA regulation which requires that a 
document contain a request for appellate review before it can 
be considered to be an notice of disagreement was recently 
confirmed by the United States Court of Appeals for the 
Federal Circuit in Gallegos v. Principi, 283 F.3d 1309 (Fed. 
Cir. 2002).  That Court noted that the requirement that a 
notice of disagreement include terms that indicate a desire 
for appellate review "serves administrative efficiency by 
distinguishing a request for Board review from other routine 
communications in the wake of a VA decision.  Assuming the 
veteran desires appellate review, meeting the requirement of 
§ 20.201 is not an onerous task."  See Gallegos at 1314.  
Therefore, the veteran's February 2001 request that the 
matter be "reconsidered" cannot be accepted and construed 
as a notice of disagreement with the effective dates assigned 
by the February 2000 decision.  Although a letter from the 
veteran in August 2001 contains the necessary information, it 
was not received until after expiration of the time limit.  
Therefore, the Board finds that the veteran did not submit a 
timely filed notice of disagreement with respect to a 
February 2000 decision and the Board has no jurisdiction to 
entertain an appeal of that decision.  


ORDER

A timely notice of disagreement was not submitted with 
respect to a February 2000 decision.  The appeal is denied.



	                     
______________________________________________
	MICHAEL MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



